 1   KATHLEEN BLISS, ESQ.
     Nevada Bar No. 7606
 2   kb@kathleenblisslaw.com
     KATHLEEN BLISS LAW PLLC
 3   1070 West Horizon Ridge Pkwy., Suite 202
     Henderson, Nevada 89012
 4   Telephone: 702.463.9074
     IVETTE AMELBURU MANINGO, ESQ.
 5   Nevada Bar No. 7076
     THE LAW OFFICES OF IVETTE AMELBURU MANINGO
 6   400 S. 4th Street, Suite 500
     Las Vegas, NV 89101
 7   Telephone: 702.793.4046

 8   Attorneys for Diego Garcia

 9

10

11                                UNITED STATES DISTRICT COURT

12                                       DISTRICT OF NEVADA

13    UNITED STATES OF AMERICA,                        CASE NO.: 2:16-cr-00265-GMN-NJK

14                          Plaintiff,                 ORDER

15         v.

16    DIEGO GARCIA, et. al.,

17                          Defendants.
18          This Court, having read and considered Defendants’ Motion for Financial Assistance
19   With Food and Lodging Expenses During Trial, (ECF No. 1839), hereby grants the motion in
20   part, finding that lodging expenses incurred by Defendants Diego Chavez Garcia, Albert
21   Lopez, Bradley Campos, and Cesar Morales during trial in this matter constitute “other
22   services necessary for adequate representation[,]” under the Criminal Justice Act, 18 U.S.C.
23   § 3006A(e)(1), (the “CJA”).
24   ///
25   ///
26

27

28
                                                Page 1 of 2
 1             Accordingly,
 2             IT IS HEREBY ORDERED that Defendants' Motion for Financial Assistance With
 3   Food and Lodging Expenses During Trial, (ECF No. 1839), is GRANTED in part and
 4   DENIED in part. Lodging expenses incurred by Defendants Diego Chavez Garcia, Albert
 5   Lopez, Bradley Campos, and Cesar Morales during trial in this matter will be reimbursed, up to
 6   $10,000.00, under the CJA upon submission and approval of CJA vouchers containing all
 7   required documentation.1 The Motion is denied as to food expenses.
 8             DATED this ____
                           24 day of October, 2019.

 9

10
                                                   Gloria M. Navarro, District Judge
11                                                 United States District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         Defendants' counsel may request additional funding for lodging, if necessary.

28
                                                  Page 2 of 2
